DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to Application Serial No. 16/372,651 filed on April 2, 2019 in which claims 1-5 are presented for examination.

Claim Objections
3.	Claim 5 is objected to because of the following informalities: 
The extra definite article “the” in line 1, should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Duta (US 2009/0254294 A1).
In regard to claim 1, Duta discloses a method for improving the accuracy of an inertial navigation system (INS) by performing a synchronization procedure to align the INS to a compass-derived initial heading (see at least [0171]), comprising the steps of:
a.    determining a heading of minimal error for the compass and defining that heading as the initial heading (see at least [0172], [0177]);
b.    orienting the INS to align with the so-defined initial heading (see at least [0172], [0173]);

c.    synchronizing the internal navigation system to that heading (see at least [0174]); and
d.    proceeding with navigation by use of the INS (see at least [0177]).

In regard to claim 2, Duta discloses wherein the heading of minimal error is obtained from a display of error (compensation in [0062]) at one or more predetermined points (see at least [0062]) as a function of indicated heading over a 360 degree circumference (see at Fig. 7 for 360 degrees position calculations and  [0065]  for eclipse of Fig.7 is then more accurately transformed to a unit circle 360 degrees with center at origin).

In regard to claim 3, Duta discloses wherein the one or more points are used to create a graph of error over the 360 degree circumference (see at Fig. 7 for 360 degrees position calculations and [0065] ).

In regard to claim 4, Duta discloses wherein the INS is associated with a vehicle (see at least [0152]-[0153]).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duta (US 2009/0254294 A1) in view of Olsson et al. (U.S. Patent No. 9,703,002 B1).
In regard to claim 5, Duta discloses wherein the step of determining the heading of minimal error is performed by placing the compass (see at least [0063]), and monitoring the compass reading as a function of actual compass positions with respect to a known orientation  (see at least [0063]) and obtaining deviation values for various compass positions (see at least [0063]) .
Duta does not specifically disclose placing the compass within a multi-axis Helmholz coil system of the magnetic field generated by the coil system 
Olsson et al. discloses the above limitation (see at least col. 42 lines 25-50).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Duta with the disclosure of Olsson et al. for the purpose of calibrating and testing location data (as suggested by Olsson et al. in col.40 lines 20-40).
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 	 Taylor, Jr et al.(US 2014/0207374) discloses The system includes first and second inertial measurement units, a first and second originator antennas, and a first and second transponder antennas. The system uses data from the inertial measurement units to estimate a position of the object. The system also calculates a range measurement between the first originator antenna and first transponder antenna.
 	Bandyopadhyay et al. (US 2009/0043504) discloses an inertial-GPS fusion algorithm (referred to herein as the "IGX Algorithm") may fuse separate inertial and GPS data for a tracking path into a single path estimate. Since accurate GPS data is, for the most part, generally only available outdoors, the IGX Algorithm primarily functions as an outdoor algorithm, although it can continue tracking outdoors or indoors in the absence of GPS.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661